Citation Nr: 0612702	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  03-08 712A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for dyshidrotic and atopic 
dermatitis, currently evaluated as 30 percent disabling.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from 
January 1970 to 1973.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  In 
January 2005, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) for additional development 
and consideration of the evidence.  In October 2005, after 
the development was completed, the AMC readjudicated the 
veteran's claim and issued a supplemental statement of the 
case (SSOC) denying a rating higher than 30 percent for his 
service-connected skin condition.  The case was then returned 
to the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran's skin condition is manifested primarily by 
dry, itchy skin, which is worse during winter months, and is 
well-controlled by topical treatment without requiring any 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.

2.  In January 2005, the skin condition affected the 
veteran's trunk, arms, legs, inside of his elbows and hands, 
but did not result in ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, and was not 
exceptionally repugnant.  

3.  At the July 2005 VA examination, the skin condition 
affected the inside of the veteran's elbows - under 5 percent 
of his entire body and exposed areas were affected.




CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent 
for dyshidrotic and atopic dermatitis.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code (DC) 7806 
(2002 and 2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The veteran was sent VCAA notice letters in January 2002, 
December 2003, and March 2005.  These letters provided him 
with notice of the evidence necessary to support his claim 
that was not on record at the time the letters were issued, 
the evidence VA would assist him in obtaining, and the 
evidence it was expected that he would provide.  The March 
2005 VCAA letter also specifically requested that he submit 
any evidence in his possession pertaining to this claim.  
Thus, the content of these letters provided satisfactory VCAA 
notice in accordance with § 5103(a) and § 3.159(b)(1) as 
specified in Pelegrini II.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) also apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, Nos. 01-1917, 02-1506, 
2006 WL 519755, at *8 (Vet. App. March 6, 2003).  The Court 
held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In this case, the VCAA notice to the veteran did not explain 
that a schedular or extraschedular disability rating would be 
determined by applying relevant diagnostic codes in the 
rating schedule, but this information was provided in the 
statement of the case (SOC) and SSOC.   He was not, however, 
provided notice as to how an effective date would be assigned 
should his claim be granted.  Despite the inadequate notice, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (when the Board considers a 
question not addressed by the RO, the Board must consider 
whether the veteran will be prejudiced thereby).  Since the 
Board will conclude below that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating, any questions as to the appropriate effective date to 
be assigned are rendered moot.

In Pelegrini II, the Court also held that VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II, 18 Vet. App. at 119-
120.  In this case, VCAA notice was initially provided in 
January 2002, so prior to the RO's initial decision in 
February 2002.  Therefore, this was in accordance with the 
preferred sequence of events (VCAA letter before initial 
adjudication) specified in Pelegrini II.  

In developing his claim, the RO obtained the veteran's VA 
outpatient treatment (VAOPT) records, and he submitted 
private medical records dated from 1995 through 2000.  In 
addition, VA examinations were scheduled in January 2002, and 
July 2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
And although offered, he declined his opportunity for a 
hearing to provide oral testimony in support of his claim.  
38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

During the pendency of this appeal, the rating criteria for 
evaluating skin disorders, including dermatitis and eczema, 
were amended.  These changes became effective on August 30, 
2002.  See 67 Fed. Reg. 49590 (July 31, 2002) (codified at 38 
C.F.R. § 4.118 (2005)).  According to the old rating 
criteria, eczema with exudation or itching constant, 
extensive lesions, or marked disfigurement, warrants a 30 
percent rating.  Eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant, warrants a 50 
percent rating.  See 38 C.F.R. § 4.118, DC 7806 (2002).  

The relevant new rating criteria for dermatitis or eczema 
are:

More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive 
drugs required during the past 12-month 
period..............................60

20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not 
constantly, during the past 12-month period.......30

When, as here, the governing laws or regulations change 
during the pendency of an appeal, the most favorable version 
generally will be applied.  This determination depends on the 
facts of each case.  VAOGCPREC 11-97 at 2 (Mar. 25, 1997).  
Whichever version applies, all evidence on file must be 
considered, but the amended version shall apply only to 
periods from and after the effective date of the amendment.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The prior version 
shall apply to periods preceding the amendment but may also 
apply after the effective date of the amendment.  VAOGCPREC 
3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 5110(g) (a 
liberalizing law shall not be earlier than the effective date 
thereof)).  See, too, 38 C.F.R. § 3.114 and Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

The veteran is not entitled to a higher 60 percent rating 
under the new rating criteria for dermatitis and eczema 
because more than 40 percent of his entire body or more than 
40 percent of the exposed areas are not affected.  According 
to the July 2005 VA examination, under 5 percent of his body 
surface area and exposed areas was affected.  Upon objective 
physical examination, there were lichenified plaques with 
stride on antecubital fossa bilaterally (i.e. on the inside 
of his elbows).  His back, chest, abdomen, hands, and feet 
were clear.  Furthermore, the condition did not require 
constant or near constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  So a 
rating higher than 30 percent is not warranted under the new 
rating criteria.  See 38 C.F.R. § 4.118, DC 7806 (2005).  

The veteran is also not entitled to a higher 50 percent 
rating under the old rating criteria for eczema because the 
evidence does not indicate the condition generally results in 
ulceration or extensive exfoliation or crusting, or systemic 
or nervous manifestations.  Furthermore, the condition is not 
exceptionally repugnant.  While he had weeping lesions in the 
past (see August 2000 VAOPT), the condition improved with the 
use of topical creams, the avoidance of allergens, and the 
use of hypoallergenic detergents.  A May 2001 VAOPT record 
indicates he had no active lesions.  

A review of the VAOPT records from August 2000 to June 2005 
indicates the veteran's xerosis and eczema generally worsens 
in the winter and improves over summer months.  A January 
2005 VAOPT record indicates he complained of pruritis (i.e. 
itching) and described the severity as 7 out of 10.  He had 
xerosis on his trunk, arms and legs with fissuring of the 
legs, eczema cracklea to legs and back, erythematous scaly 
plaques with fissuring on the dorsal metacarpal joints 
bilaterally, and the inside of his elbows.  On the same day, 
the Chief of Dermatology filled out a Physicians 
Questionnaire indicating the veteran had atopic dermatitis 
(eczema), which was controlled with topical medication with 
two to three flare-ups per year.  The doctor indicated that 
the veteran's symptoms did not result in ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations or was exceptionally repugnant.  So, in other 
words, he did not meet the criteria for a 50 percent rating 
under the old rating criteria.  See 38 C.F.R. 
§ 4.118 (2002).  

In the April 2006 Appellant's Post-Remand Brief, the 
veteran's representative argues that the Board's January 2005 
remand directives were not fully complied with because the 
July 2005 VA examiner only took photographs of the inside of 
the veteran's elbows, and did not show the full extent of his 
dermatitis and associated scarring, which he claims extends 
to the back, hands, and feet.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (Where the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to insure compliance).  But this is not the case here because 
the July 2005 VA examiner indicated that the skin condition 
only affected the inside of the veteran's elbows - his back, 
chest, abdomen, hand and feet were clear and did not involve 
scarring.  So obviously there was no need to photograph these 
areas.  

Moreover, the Board has considered the fact that the 
veteran's skin condition flares-up and is worse in the winter 
months.  The July 2005 VA examination obviously took place in 
the summer - at a time when his condition may have been less 
severe than at others.  But even considering the records from 
his January 2005 appointment with the VA dermatology clinic, 
which occurred during a flare-up, the condition does not 
warrant a rating higher than 30 percent under either the old 
or new rating criteria.  See, e.g., Ardison v. Brown, 6 
Vet. App. 405, 408 (1994) (requiring that VA examine 
the veteran during an "active stage" of the disease, when 
the skin condition at issue is cyclical in manifestation).  

The veteran also has not shown that his service-connected 
skin condition has caused him marked interference with 
employment, meaning above and beyond that contemplated by his 
current schedular ratings, or necessitated frequent periods 
of hospitalization, or otherwise rendered impracticable the 
application of the regular scheduler standards.  His 
treatment and evaluation has been on an outpatient (as 
opposed to inpatient) basis, and there is no indication his 
employer has had to make concessions or special 
accommodations for his skin disability.  Consequently, the 
Board does not have to remand the case for further 
consideration of this issue.  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the claim for an increased rating for a 
skin condition must be denied because the preponderance of 
the evidence is unfavorable - meaning there is no reasonable 
doubt to resolve in the veteran's favor.  See 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for an increased rating for dyshidrotic and atopic 
dermatitis is denied.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


